Name: Commission Regulation (EC) NoÃ 873/2005 of 9 June 2005 amending Regulation (EC) NoÃ 245/2001 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance;  plant product;  leather and textile industries;  agricultural policy;  executive power and public service
 Date Published: nan

 10.6.2005 EN Official Journal of the European Union L 146/3 COMMISSION REGULATION (EC) No 873/2005 of 9 June 2005 amending Regulation (EC) No 245/2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre (1), in particular Article 9 thereof, Whereas: (1) The marketing year for arable crops, including flax and hemp grown for fibre, was established in Article 1(2) of Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops (2). Following the repeal of that Regulation by Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3), it is necessary to establish the marketing year for flax and hemp grown for fibre in the Commission Regulation (EC) No 245/2001 (4). (2) In Article 5(1) of Regulation (EC) No 245/2001 reference is made to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (5). As that Regulation has been repealed and replaced by Regulation (EC) No 1782/2003, the relevant reference should be amended accordingly. (3) Article 7 of Regulation (EC) No 245/2001 makes the payment of the aid for processing flax and hemp straw into fibre subject in particular to the condition to that the parcels sown under flax or hemp grown for fibre have, for the marketing year concerned, been declared by means of the area aid applications as referred to in Article 4 of Commission Regulation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes (6). Since the area aid applications have been replaced by the single application as referred to in Chapter I of Title II of Part II of Commission Regulation (EC) No 796/2004 of 21 April 2004 laying down detailed rules for the implementation of cross compliance, modulation and the integrated administration and control system (7) provided for in Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, it is necessary to amend Article 7 of Regulation (EC) No 245/2001 accordingly. (4) Experience has demonstrated that Article 8(5) of Regulation (EC) No 245/2001, obliging the Commission to publish the information forwarded by the Member States concerning the transfers between national guaranteed quantities for long flax fibre and for short flax and hemp fibre in the C series of the Official Journal of the European Union, entails a considerable administrative work, without bringing an effective contribution to the sector, since the operators already obtain this information through the Member States themselves. In order to simplify the rules governing the aid for processing flax and hemp that provision should be deleted. (5) As a result of the repeal of Regulation (EC) No 1251/1999, the comparison of information on agricultural parcels under flax or hemp grown for fibre in order to ensure compliance with the conditions for granting the aid for flax fibre or hemp fibre, as referred to in Article 13 of Regulation (EC) No 245/2001, should be made with the information determined in accordance with Regulation (EC) No 1782/2003. (6) With a view to facilitate procedures, and to the extent that is technically possible, Member States and importers should be given the possibility to issue and use licences through computerised systems for imports of hemp from third countries provided for in Article 17a of Regulation (EC) No 245/2001. (7) Regulation (EC) No 245/2001 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 245/2001 is amended as follows: 1. Article 1 is replaced by the following: Article 1 Purpose and marketing year 1. The detailed rules for the application of the common organisation of the markets in flax and hemp grown for fibre established by Regulation (EC) No 1673/2000 shall be as laid down herein. 2. The marketing year shall run from 1 July to 30 June. 2. Article 5(1) (b) is replaced by the following: (b) the primary processors authorisation number, the farmers identification number under the integrated administration and control system provided for in Council Regulation (EC) No 1782/2003 and their names and addresses;. 3. In Article 7(1) the first indent is replaced by the following:  comes from straw covered by sale/purchase contracts, processing commitments or processing contracts as referred to in Article 5 covering parcels under flax or hemp grown for fibre and by the single application as referred to in Chapter I of Title II of Part II of Commission Regulation (EC) No 796/2004, submitted in respect of the year in which the marketing year begins, and. 4. In Article 8, paragraph 5 is deleted. 5. In Article 13(1) the second indent is replaced by the following:  comparing information on agricultural parcels referred to in sale/purchase contracts, processing commitments and processing contracts to see whether it tallies with that determined in accordance with Regulation (EC) No 1782/2003,. 6. In Article 17a (1), the following subparagraph is inserted after the second subparagraph: Licences may be issued and used using computerised systems in accordance with detailed rules laid down by the competent authorities. The content of those licences must be identical to that of licences on paper referred to in first and second subparagraphs. In Member States where such computerised systems are not available, the importer can only use the paper form of the licence.. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply as from the marketing year 2005/2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 193, 29.7.2000, p. 16. Regulation as last amended by Regulation (EC) No 393/2004 (OJ L 65, 3.3.2004, p. 4). (2) OJ L 160, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (3) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 864/2004 (OJ L 206, 9.6.2004, p. 20). (4) OJ L 35, 6.2.2001, p. 18. Regulation as last amended by Regulation (EC) No 1401/2003 (OJ L 199, 7.8.2003, p. 3). (5) OJ L 355, 5.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 495/2001 (OJ L 72, 14.3.2001, p. 6). (6) OJ L 391, 31.12.1992, p. 36. Regulation as last amended by Regulation (EC) No 2721/2000 (OJ L 314, 14.12.2000, p. 8). (7) OJ L 141, 30.4.2004, p. 18. Regulation as last amended by Regulation (EC) No 436/2005 (OJ L 72, 18.3.2005, p. 4).